Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- -- x

 

FAT BRANDS INC.,
Plaintiff, Civil Action No. 1:19-cy-10497-JMF

-against-
PPMT CAPITAL ADVISORS, LTD., ROYAL
GULF CAPITAL CORPORATION, KARL
DOUGLAS, WESLEY RAMJEET, ONUR
TATLIADIM, SJ GLOBAL INVESTMENTS
WORLDWIDE, LTD., SJ GLOBAL
INVESTMENTS LTD., PETER SAMUEL, NEIL
WALSH, KRISTINA FIELDS and MICKEY
EDISON,

Defendants.

MEMORANDUM OF LAW IN SUPPORT OF 8J GLOBAL US INVESTMENTS LTD.'S
MOTION TO DISMISS PLAINTIFE’S COMPLAINT UNDER FEDERAL RULE OF
CIVIL PROCEDURE 12(b)(6)

Defendant SJ Global Investments Ltd. (“SJ Global US”) respectfully submits this
Memorandum of Law in accordance with Rule 12 of the Fep. R. Cry. P., Local Civil Rule 11.1,
and Rule 3 of the Individual Rules of the Honorable Jesse M. Furman of the United States District
Court of the Southern District of New York. SJ Global US seeks dismissal of Plaintiff FAT Brands
Inc.’s (Plaintiff) Complaint dated November 12, 2019 under Fep. R. Crv. P. 12(b)(6), 9(b) and
8(a). For the reasons set forth below, SJ Global US respectfully requests that the Court grant this
Motion and dismiss Plaintiff's Complaint in its entirety as against SJ Global US, with prejudice.

PRELIMINARY STATEMENT
This lawsuit concerns the failed placement of up to $100 million in financing caused by

PPMT Capital Advisors, Ltd. (““PPM71”) and its officers and agents, particularily Karl Douglas

(“Douglas”). While the only entity for whom Plaintiff actively negotiated and contracted with was

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 2 of 14

PPMT, Plaintiff has nonetheless dragged SJ Global US into this lawsuit even though Plaintiff has
not alleged one single factual allegation against it. As detailed in the first 19 pages of Plaintiff's
32 page Complaint, the only party with whom Plaintiff had a contract was PPMT and the failed
placement solely involves the conduct of, and representations made by, PPMT and Douglas during
the entire negotiation and pre-closing phase of the transaction spanning from June-December 2018,
to the complete exclusion of SJ Global US (and also to the exclusion of co-defendants SJ Global
Investments Worldwide, Ltd. (“SJ Global Worldwide”) and its officers and/or agents co-
defendants Neil Walsh, Peter Samuel, Kristina Fields and Mickey Edison (collectively, the “SJ
Global Worldwide Individual Defendants”)).

Plaintiff has asserted no facts against SJ Global US and instead impermissibly relies upon
“group pleading” to assert its claims, the nature of which has been routinely rejected by this Court
and others. In a transparent attempt to gain jurisdiction over SJ Global Worldwide and the SJ
Global Worldwide Individual Defendants, Plaintiff ignores corporate formalities and asserts
baseless claims against SJ Global US simply because Plaintiff has jurisdiction over SJ Global US
as a resident of New York and has no jurisdiction over SJ Global Worldwide and the SJ Global
Worldwide Individual Defendants, all of whom are citizens or residents of foreign countries.

The Complaint asserts eight (8) counts, only two of which -- namely (i) fraud and
conspiracy to commit fraud (Count IV), and (ii) tortious interference with contract (Count VID --
are asserted against SJ Global US, not through any direct allegations but only by way of Plaintiff's
collective definition of “SJ Global Defendants” which is defined in the Complaint (and herein) as
SJ Global US, SJ Global Worldwide and the SJ Global Worldwide Individual Defendants. Not
only do these claims fail as against SJ Global US as the Complaint is devoid of any factual

allegations whatsoever and therefore no cognizable claim can arise against SJ Global US, but the

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 3 of 14

claims themselves are facially deficient in that they are asserted in impermissible “group
pleading,” fail to allege the required elements of each cause of action, rely upon conclusory
allegations instead of factual allegations which are not afforded the presumption of truth, and fail
under the pleading requirements of Rule 8(a) and the particularity requirement of Rule 9(b).
Accordingly, the complaint should be dismissed in its entirety with prejudice.
FACTS!

While the allegations in the Complaint overwhelmingly concern conduct and
representations made by PPMT and its agents which allegedly caused significant harm to Plaintiff,
and allege no facts against SJ Global US, the following is a brief summary of Plaintiffs allegations.

Plaintiff “is a global franchising company that strategically acquires, markets and develops
fast casual and casual dining restaurant concepts around the world.” (Compl. ¢ 1, ECF No. 1.)
According to the Complaint, in 2018, Plaintiff sought financing to “replace its existing credit
facility and to finance the purchase of two additional brands.” Ud. Jf 3, 33-34, ECF No. 1.)

In an effort to achieve its financing goals, Plaintiffeventually became involved with PPMT,
Royal Gulf Capital Corporation (“Royal Gulf’), Douglas, Wesley Ramjeet, and Onur Tatliadim
(collectively, the “PPMT Defendants”).” (Ud. 4 3, ECF No. 1).

Purportedly, Douglas, the Chief Investment Officer of PPMT, advised Plaintiff that PPMT
represented the family office of the Royal Family of Qatar, through the corporate entity of Royal

Gulf. Ud. 94, ECF No. 1). Allegediy, Douglas “assured [Plaintiff] that he had procured a $500

 

' Solely for purposes of this Motion, SJ Global US assumes as true the facts asserted in the Complaint while
reserving all rights.

* The PPMT Defendants are not alleged to be (and are not, in fact) members or agents of SJ Global US. Nor are the
PPMT Defendants alleged to be members or agents of co-defendants SJ Global Investments Worldwide, Ltd., Peter
Samuel, Neil Waish, Kristina Fields or Mickey Edison, none of whom have been served with process in this case as
of the date of this filing.

 

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 4 of 14

million commitment” from the Royal Family of Qatar, which would be entirely funded through
Royal Gulf. (dd. € 68, ECF No. 1). On August 7, 2018, Plaintiff entered into a Binding Letter of
Intent with PPMT concerning the future investment by Royal Gulf. (id. ff 60-66, ECF No. 1).
Approximately two weeks thereafter, PPMT advised Plaintiff that Royal Gulf and PPMT wanted
to complete the transaction. Ud. § 67, ECF No. 1).

From late Summer through late Fail, Piaintiff and PPMT engaged in extensive negotiations
over the terms of the transaction and, at the direction of PPMT and Douglas, Plaintiff caused its
attorneys to draft the necessary transaction documentation and prepared for the deal’s closing, all
of which is alleged to have cost Plaintiff hundreds of thousands of dollars. Ud. $4] 67-86, ECF No.
1.) The closing was scheduled for December 20, 2018 but it was then cancelled by PPMT with
assurances that the deal would soon close. Ud. J] 88—96, ECF No. 1.)

Then, on January 16, 2019, Douglas allegedly advised Plaintiff that funding would not
come from Royal Gulf, but rather claimed that PPMT had obtained a commitment from SJ Global
Worldwide? in the amount of $500 million in funding and that SJ Global Worldwide was
“affiliated” with the Royal Family of Qatar. (/d. J] 97-98, ECF No. 1.)

According to the Complaint, on January 27, 2019, Plaintiff's Chief Executive Officer,
Andrew Wiederhorn, met with Douglas and SJ Global Worldwide through its officers and/or
agents Peter Samuel, Neil Walsh, and Mickey Edison in Zurich, Switzerland (the “Zurich
Meeting”). Ud ¥[ 19, 20, 22, 99, ECF No. 1).

Importantly, at the Zurich Meeting, “SJ Global* [Worldwide] claimed that they never

 

3 SJ Global Worldwide is alleged to be (and is, in fact) a separate and distinct entity from SJ Global US, which holds
no ownership interest in SJ Global US.

* The Complaint defines SJ Global Investments Worldwide, Ltd. as “SJ Global” though for additional clarity in this
brief, SJ Global Investments Worldwide, Ltd. is defined as “SJ Global Worldwide.”

4.

 

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 5 of 14

committed in writing or otherwise to PPMT. SJ Global [Worldwide] further claimed that it did not
approve of the deal’s structure and would be interested instead in a ‘direct deal’ with [Plaintiff].”
(Ud. 100, ECF No. 1). After the Zurich Meeting, according to Plaintiff, “SJ Global [Worldwide]
sent a screen shot of $19 billion in bear bonds as purported proof of SJ Global’s [Worldwide]
ability to fund the transaction,” which Plaintiff contends were fake bonds. (/d. § 101, ECF No. 1.)
Plaintiff further alleges that Douglas misrepresented SJ Global Worldwide’s asset holdings as its
ability to fund the deal. Gd. § 104, ECF No. 1). The transaction never closed and Plaintiff now
seeks damages against the PPMT Defendants and the SJ Global Defendants related to, inter alia:
(i) reimbursement of $100,000 diligence fee paid to PPMT; (ii) negotiations with PPMT and
preparation of the transaction documents for the PPMT deal, including attorneys’ fees; (iii) fees
and costs pertaining to the early termination of Plaintiff's then current credit facility which was to
be replaced by PPMT; and (iv) lost profits caused by the failed deal with PPMT. Plaintiff also
claims that Douglas is bankrupt and owes millions of dollars in debt and that he misrepresented
the ability of PPMT to procure the financing needed for the transaction.
LEGAL STANDARD

Pursuant to FED. R. Civ. P. 12(b)(6), a complaint may be dismissed for “‘fail[ing] to state a
claim upon which relief can be granted ....” Generally, a complaint must contain “a short and
plain statement of the claim showing that the pleader is entitled to relief... .” Feb. R. Crv. P.
8(a)(2). As recognized by the United States Supreme Court, although Rule 8 “does not require
‘detailed factual allegations,’ [] it demands more than an unadorned, the-defendant-unlawfully-
harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)).

To survive a Rule 12(b)(6) challenge, a complaint’s “[flactual allegations must be enough

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 6 of 14

to raise a right to relief above the speculative level.” Yamashita v. Scholastic Inc., 936 F.3d 98
(2d Cir. 2019) (quoting Nielsen v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir, 2014)). Put
differently, “a complaint must contain sufficient factual matter, accepted as true, to state a claim
to relief that is plausible on its face.” Hernandez v. United States, 939 F.3d 191, 198 (2d Cir.
2019) (quoting /gbal, 556 U.S. at 678). As recognized by this Court, “[a] claim is facially plausible
‘when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.’” New York v. U.S. Dep’t of Commerce,
315 F. Supp. 3d 766, 780 (S.D.N.Y. 2018) (quoting Jgbal, 556 U.S. at 678).

While all factual allegations in a complaint are to be accepted as true, a complaint still
“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause
of action will not do.” Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009) (quoting Twombly,
550 U.S. at 555); see Fuji Photo Film U.S.A, Inc. v. McNulty, 669 F. Supp. 2d 405, 413 (S.D.NLY.
2009) (“[alilegations that are conclusory or unsupported by factual assertions are insufficient.”).

ARGUMENT

I. PLAINTIFF’S COMPLAINT ALLEGES NO FACTS
WHATSOEVER AGAINST US GLOBAL US

Nowhere in the Complaint does Plaintiff assert any factual allegations against SJ Global
US. (See generally, Compl, ECF No. 1). Rather, Plaintiff merely relies upon impermissible
“group pleading” in violation of Rules 8(a) and 9(b) against the collective “SJ Global Defendants”
in Counts IV and VII to assert, in conclusory fashion, that the SJ Global Defendants (which
definitionally includes SJ Globai US) are liable for fraud and conspiracy to commit fraud, and
tortious interference with contract. (See id. {Jf 139-48, 159-63, ECF No. 1). To be clear, in the 23

pages and 112 paragraphs that precede the specific Counts of the Complaint, there is not one

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 7 of 14

factual allegation against SJ Global US. (See generally, id., ECF No. 1). As no facts have been
alleged against SJ Global US, there cannot possibly be any cognizable cause of action against it.
Indeed, Plaintiff's Complaint ignores the notice requirements embodied by Rules 8 and 9
and the well-established case law interpreting those Rules, As correctly alleged in Plaintiff's
Complaint, SJ Global US is a separate legal entity that exists separate and apart from SJ Global
Worldwide.> (See id. f§ 17-18, ECF No. 1). It is well-established that as a matter of policy, courts
presume the separateness of legally distinct corporate entities. Prince v. Cablevision Sys. Corp.,
No. 04 Civ.8151(RWS), 2005 WL 1060373, at *6 (S.D.N.Y. May 6, 2005) (quoting Darden vy.
DaimlerChrysler N.A. Holding Corp., 191 F. Supp. 2d 382, 395 (S.D.N.Y. 2002)). Because of
this critical distinction, a complaint must allege specific misconduct attributable to each corporate
defendant, and it is impermissible to group corporations, even if related, under Rule 8(a) of the
Federal Rules of Civil Procedure. See United States ex rel. Takemoto v. Hartford Fin. Servs. Grp.,
Inc., 157 F. Supp. 3d 273, 281 (W.D.N.Y. 2016) (finding that grouping corporations without
differentiating as to the involvement of each violates Rule 8(a) requiring dismissal of complaint).
Indeed, relying upon group pleading and failing to allege specific misconduct attributable to each
corporate defendant deprives a defendant of fair notice of the claims against it, thereby failing to
satisfy either the notice pleading requirements of Rule 8 or 9(b). Clayton’s Auto Glass, Inc. v.
First Data Corp., No, 12-CV-5018 GS)(AKT), 2013 WL 5460872, at *5-6 (E.D.N.Y. Sept. 30,
2013) (granting motion to dismiss complaint which asserted fraud by “group pleading” as violative

of Rule 8 and Rule 9(b)).

 

> To the extent Plaintiff seeks to disregard corporate form, the Complaint is devoid of the allegations necessary to
attempt to pierce the corporate veil. To overcome “the presumption of separateness” afforded to related corporations,
a plaintiff must come forward with “the showing of actual domination required to pierce the corporate veil... A
complaint which consists of conclusory allegations unsupported by factual assertions fails even the liberal standard of
Rule 12(b)(6).” De Jesus v. Sears, Roebuck & Co., Inc., 87 F.3d 65, 70 (2d Cir. 1996) (citations omitted) (quoting
Williams v, McAllister Bros. Inc., 534 F.2d 19, 22 (2d Cir. 1976); Palda v. Gen. Dynamics Corp., 47 F.3d 872, 875
(7th Cir. 1995)),

7

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 8 of 14

Accordingly, as Plaintiff has failed to allege any facts against US Giobal US and instead
relies upon group pleading within Counts IV and VII, Plaintiff's Complaint should be summarily

dismissed in its entirety.

II. COUNTS IV AND VIT AGAINST THE SJ GLOBAL DEFENDANTS ARE
FURTHER FACIALLY DEFICIENT AND FAIL AS A MATTER OF LAW

A. Plaintiff's Fraud Claim Fails to Set Forth a Prima Facie
Case and is not Pled with the Requisite Particularity

Count [V is styled as a claim for Fraud and Conspiracy to Commit Fraud and will be
addressed separately herein. With respect to the fraud claim, Plaintiff fails to state a prima facie
case. Under New York law, to state a claim for fraud a plaintiff must demonstrate: (1) a
misrepresentation or omission of material fact; (2) which the defendant knew to be false; (3) which
the defendant made with the intention of inducing reliance; (4) upon which the plaintiff reasonably
relied; and (5) which caused injury to the plaintiff.” Wynn v. AC Rochester, 273 F.3d 153, 156 (2d
Cir. 2001) (citing Lama Holding Co. vy. Smith Barney, Inc., 88 N.¥.2d 413, 421 (1996)); see also
Crigger vy. Fahnestock & Co., Inc., 443 F.3d 230, 234 (2d Cir, 2006).

Further, fraud claims are subject to a heightened pleading standard under Rule 9(b) of the
Federal Rules. Fep. R. Civ. P. 9(b) which requires that a party state with particularity the
circumstances constituting fraud. To satisfy the particularity requirement of Rule 9(b),
“allegations must specify when and where the alleged misrepresentation took place, as well as the
content of those misrepresentations and the identity of the speaker.” Rotter v. Institutional
Brokerage Corp., No. 93 Civ. 3578(JFIK), 1994 WL 389083, at *3 (S.D.N.Y. July 22, 1994) (citing
Luce y. Edelstein, 802 F.2d 49, 54 (2d Cir. 1986); Denny v. Barber, 576 F.2d 465, 469 (2d Cir.
1978); Segal vy, Gordon, 467 F.2d 602, 608 (2d Cir. 1972)); see also Mills vy. Polar Molecular

Corp., 12 F.3d 1170, 1174 (2d Cir. 1993).

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 9 of 14

While malice, intent, knowledge, and other conditions of a person’s mind may be alleged
generally, a plaintiff must provide a “strong inference” of fraudulent intent. See. FED. R. Crv. P.
9(b); Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994) (a “strong inference of
fraud may be established either (a) by alleging facts to show that defendants had both motive and
opportunity to commit fraud, or (b) by alleging facts that constitute strong circumstantial evidence
of conscious misbehavior or recklessness”) (citations omitted).

Asa matter of law, Count IV of the Complaint fails to set forth a prima facie case for fraud
and therefore, the Complaint falls woefully short of satisfying the heightened pleading requirement
of Rule 9(b). First, as fully set forth supra, there are no factual allegations whatsoever against SJ
Global US which require that the Complaint be summarily dismissed on that basis alone. Because
no allegations are asserted against SJ Global US, the Complaint never identifies any
misrepresentations or omissions of material facts that SJ Global US made to Plaintiff. (See Compl.
{| 97-102, ECF No. 1). Given that a plaintiff is required to identify the fraudulent acts of every
defendant named in the action, Plaintiff’s claim must fail. See DiVittorio v. Equidyne Extractive
Indus., Inc., 822 F.2d 1242, 1247 (2d Cir. 1987) (“Where multiple defendants are asked to respond
to allegations of fraud, the complaint should inform each defendant of the nature of his alleged
participation in the fraud.” (citation omitted)).

Instead, of attributing statements by SJ Global US, Plaintiff solely focuses upon
representations and statements made by Douglas to Plaintiff and the alleged conduct of SJ Global

Worldwide®, which is insufficient to impose liability upon SJ Global US. (See generally, Compl.,

 

® The Complaint alleges that SJ Global Worldwide through its officer, Fields, transmitted via text message screenshots
of “phony bearer bonds” to Plaintiff to support its claim of fraud against SJ Global Worldwide. The Complaint never
alleges that SJ Global US took part in such conduct or that Fields is also an Officer of SJ Global US (which she is
not). (See id. ff] 21, 101, 106, ECF No. 1}. To the extent Plaintiff is relying upon these alleged acts by SF Global
Worldwide, as discussed supra, the failure to observe corporate form of separate and distinct legal entities is
impermissible.

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 10 of 14

ECF No. 1.) Thus, Plaintiffs claim for fraud should be dismissed under Rule 12(b)(6) because it
does no more than provide a “formulaic recitation of the elements of a cause of action” and flouts
the already liberal pleading requirements. Holmes, 568 F.3d at 335 (quoting Twombly, 550 U.S.
at 555). See also De Jesus, 87 F.3d at 70 (“A complaint which consists of conclusory allegations
unsupported by factual assertions fails even the liberal standard of Rule 12(b)(6).” (quoting Palda,
47 F.3d at 875)).

Second, as Plaintiff has asserted no facts against SJ Global US, Plaintiff's Complaint also
lacks the “strong inference” of fraudulent intent because it never suggests that SJ Global US had
an opportunity to commit fraud against Plaintiff and does not identify or specify any misbehavior
or recklessness on the part of SJ Global US. (See id. 4 97-107, ECF No. 1.) Although the
Complaint is replete with fraudulent motives on the part of Douglas, such motives are not revealed
by the Complaint as it pertains to SJ Global US. (See id, ECF No.1.)

For these reasons, the Court should dismiss Plaintiff's fraud claim against SJ Global US.

B. Plaintiff’s Conspiracy to Commit Fraud Claim Fails as a
Maiter of Law as the Underlying Fraud Claim Must be Dismissed

Given that Plaintiff cannot sustain a claim of fraud against SJ Global US, its claim for
conspiracy to commit fraud must fail as a matter of law because such a claim only survives if the
underlying tort survives, See Demalco Ltd. v. Feltner, 588 F. Supp. 1277, 1278 (S.D.N.Y. 1984)
(“It is well settled in New York that ‘civil conspiracy to commit fraud, standing alone, is not
actionable.’ Instead, the gravamen of claim of conspiracy is the underlying independent tort, and
if the independent tort has not been adequately pleaded, the conspiracy claim will also fail.”
{citations omitted)).

Assuming arguendo, the Court were to look past the glaring deficiencies of the fraud claim

and the entire lack of factual allegations against SJ Global US, Plaintiff's conspiracy claim must

10

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 11 of 14

still fail, A claim for civil conspiracy to commit fraud must allege: (1) a corrupt agreement
between two or more persons; (2) an overt act in furtherance of the agreement; (3) the parties’
intentional participation in the furtherance of a plan or purpose; and (4) the resulting damage or
injury. Am. Country Ins. Co. v. Ury-Sanders, No, 06 Civ. 4744 (LG), 2009 WL 107020555, at *9
(E.D.N.Y. Jan. 6, 2009) (citing Kashi v. Gratsos, 790 F.2d 1050, 1054 2d Cir, 1986). A
conclusory allegation of a conspiracy is insufficient for a civil conspiracy claim to survive a motion
to dismiss. See Medtech Prods. Ine, y. Ranir, LLC, 596 F. Supp. 2d 778, 794 (S.D.N.Y. 2008)
(“Though a claim for civil conspiracy is measured against the liberal pleading requirements of
Federal Rule of Civil Procedure 8(a), and not the more rigorous requires of Rule 9(b), merely
conclusory allegations are insufficient.” (citations omitted)).

Plaintiff wholly fails to allege factual allegations against SJ Global US and the necessary
elements of a conspiracy claim, and therefore fails to set forth a prima facie case of conspiracy.
For example, the only allegations relating to conspiracy involve the group pleading against the SJ
Global Defendants collectively, which state, in conclusory fashion, that they “were involved in a
criminal scheme to harm [Plaintiff]; and that they “conspired with each other to defraud
[Plaintiff].” (Compl. fff 140, 144, ECF No. 1.) As set forth supra, conclusory allegations without
any factual basis are not afforded the presumption of truth and are insufficient to sustain a cause
of action. See Grove Press, Inc. v. Angleton, 649 F.2d 121, 123 (2d Cir. 1981) (“bare conclusory
allegation[s| of conspiracy does not state a cause of action.”) (citing Goldstein v. Siegel, 244
N.Y.S.24 378 (1963)); Fierro v. Gallucci, No. 06-CV-5189 JFB)(WDW), 2008 WL 2039545, at
*16 (S.D.N.Y. May 12, 2008) (“[T]o survive a motion to dismiss, a complaint must contain more

than general allegations in support of conspiracy. Rather, it must allege specific times, facts, and

11

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 12 of 14

circumstances of the alleged conspiracy.” (emphasis added) (quoting Fitzgerald v. Field, No. 99
Civ, 3406(RWS), 1999 WL 1021568, at *4 (S.D.N-Y. Nov. 9, 1999)).

Plaintiff's Complaint never explicitly identifies any “over act” that SJ Global US took in
furtherance of any “corrupt agreement” and never contemplates SJ Global US’s “intentional
participation” in any plan or scheme involving Plaintiff. (See Compl., ECF No. 1.)

As such, Plaintiff's claim for conspiracy to commit fraud should dismissed because (i) the
underlying tort of fraud cannot be sustain, and (ii) it is conclusory nature and fails to articulate any
facts against SJ Global US concerning a civil conspiracy. See Medtech Prods. Inc., 596 F. Supp.
2d at 795 (dismissing claim for conspiracy to misappropriate trade secrets as complaint only
alleged that defendants “conspired, agreed, and planned” to misappropriate proprietary
information and therefore no factual basis was alleged indicating that an agreement existed
(citation omitted)); Fierro, 2008 WL 2039545, at *16 (dismissing conspiracy to commit fraud
claim when claim was “wholly conclusory” due to lack of specific facts about the conspiracy).

For these reasons, the Court should dismiss Plaintiff's conspiracy to commit fraud claim

against SJ Global US as a matter of law.

12

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 13 of 14

€. Plaintiff's Claim for Tortious Interference with Contract Fails as a Matter of Law

A properly pled complaint for tortious interference with contract under New York law’
must allege (1) the existence of a valid contract between a third party and plaintiff, (2) that
defendant had knowledge of that contract, (3) that defendant intentionally procured a breach by a
third party, and (4) damages. AJM Int’l Trading, L.L.C. vy. Valeucine, Sip.A, No. 02 Civ.
1363(PKL), 2003 WL 21203503, at *4 (S.D.N.Y. May 22, 2003) (citing Finley v. Giacobbe, 79
F.3d 1285, 1294 (2d Cir. 1996); Chung v. Wang, 912 N.Y.S.2d 647, 648 (N.Y. App. Div. 2010).

Plaintiff fails to state a prima facie case for tortious interference with a contract against SJ
Global US as Plaintiff does not allege the breach of a contract with FB Lending, nor does Plaintiff
allege any acts by SJ Global US that caused a breach. Rather, Plaintiff alleges that “PPMT
Defendants had falsely represented to FAT that the PPMT Fund would replace the FB Lending
loan and become the first secured lien holder of FAT’s assets” (See Compl. 4 161, ECF No. 1.)
and that all defendants conduct “interfered with and disrupted Plaintiff's performance of its
contract with [FB Lending]. ..” Ud. | 162, ECF No. 1 (emphasis added}.)

Moreover, aside from the fatal facial deficiencies of Plaintiffs tortious interference claim,
the claim in and of itself is fundamentally and conceptually flawed. A tortious interference with

contract claim is only proper when a defendant causes a third-party (not Plaintiff) to breach the

 

? Plaintiff selectively and inexplicably invokes California law for its tortious interference with contract claim. (See
Compl. 4] 27, 30, ECF No. 1.) However, because the Complaint invokes the Court’s diversity jurisdiction under 28
U.S.C. § 1332 (Compl. $23, ECF No. 1.) the Court should apply the laws of New York to all of Plaintiff's claims.
See Brink’s Lid. v. S. African Airways, 93 F.3d 1022, 1030 (2d Cir, 1996) (“In the ordinary diversity case, federal
courts would apply the law of the forum in which the court is located.”) (citing Erie LR. v. Tompkins, 304 U.S. 64,
58 (1938)). Accordingly, the analysis herein invokes New York law.

Nonetheless, even under California law, Plaintiffs claim fails. A prima facie case for Intentional Interference with
Contractual Relations under California law requires Plaintiff to plead, inter alia, facts against SJ Global US to show
that: (i) “[its] conduct prevented performance or made performance more expensive or difficult;” and (i) “[SJ Global
US] intended to disrupt the performance of this contract or knew that disruption of performance was certain or
substantially certain to occur.” JUDICIAL COUNCIL OF CALIFORNIA CIVIL JURY INSTRUCTIONS No. 2201 (2019). As
no allegations of conduct are asserted against S} Global US (but rather solely against the PPMT Defendants (see
Compl. J 161, ECF No. 1)) this claim fails.

13

 
Case 1:19-cv-10497-JMF Document 49 Filed 01/08/20 Page 14 of 14

underlying contract. See Kirch v. Liberty Media Corp., 449 F.3d 388, 401 (2d Cir. 2006) (a
required element of a tortious interference claim is “defendant’s intentional procurement of a third-
party’s breach of the contract without justification . . .”) (internal citations omitted). Simply put,
a plaintiff cannot seek recovery when it is plaintiff who is the breaching party. See Iacono y.
Pilavas, 4 N.Y.8.3d 250, 252 (N.Y. App. Div. 2015) (dismissing case upon showing that plaintiff
breached the contract, not a third party, and therefore tortious interference with contract claim
failed). Accordingly, no liability sounds in Plaintiff's own failure to abide by its contractual
obligations with a third party.

For these reasons, Plaintiffs claim for tortious interference with contract should be
dismissed as a matter of law,

CONCLUSION
For the reasons set forth above, Defendant SJ Global Investments, Ltd. respectfully

requests that the Court grant its Motion to Dismiss Plaintiffs Complaint in its entirety, with

prejudice.
Dated: January 8, 2019 Respectfully submitted,
New York, New York NELSON MULLINS RILEY & SCARBOROUGH, LLP

 
   

(2 AUS ill L-

Lisa A. Herbert

 

280 Park Avenue, 15" Floor West

New York, New York 10017

Tel: (646) 428-2000

Fax: (646) 428-2610
Lisa.Herbert@nelsonmullins.com

Attorney for Defendant SJ Global Investments, Ltd.

14

 
